HICKENLOOPEB, Circuit Judge
(dissenting).
I am of the opinion that the judgment of the District Court should be affirmed. The War Bisk Insurance Act permitted only such regulations as were “not inconsistent” with ■the provisions of the act itself; that is, only such as would mature the policy in the event of death or “total permanent disability.” There is no ambiguity in the latter phrase, and it seems to me axiomatic that, whatever might be the rating to bo given to an insured prospectively, he cannot be said to have been permanently and totally disabled at the time of the lapse of his policy- — with which time we are alone concerned — if between that time and the time of bringing suit, a number of years later, there were substantial periods of time during- which the insured was able to perform without injury to himself, and did perform with reasonable regularity, and for gain, a material part of the world’s labor, be such labor mental or physical, heavy or light. During such periods he was at best but partially disabled, whether his disability be regarded as total for but a part of each day, month, or year, or as embracing some part only of the work ordinarily open to each in-dn idual, or both. In each such ease the permanency of the total disability, judged as of the date of his discharge, has been completely and conclusively negatived by the showing of substantial periods of time during which it did not exist. There may have been permanent partial disability, or temporary total disability, or both, but these were not covered by the insurance; they would not excuse the policy lapse for nonpayment of premiums. No regulation can alter this fundamental contract status.
There is respectable authority for holding that a work-record may be such as to definitely negative the classification of an earlier disability, oven a total disability, as permanent. Cf. U. S. v. Rice, 47 F.(2d) 749 (C. C. A. 9); U. S. v. Harrison, 49 F.(2d) 227 (C. C. A. 4); Nicolay v. U. S., 51 F.(2d) 170 (C. C. A. 10); U. S. v. Lyle, 54 F.(2d) 357 (C. C. A. 6). And it seems to me that this doctrine applies to the instant case, for the appellant worked for several months as a shipping clerk, apparently continuously, and apparently being able to satisfactorily perform the duties of such clerkship without danger or injury to himself until he was re*252quired to “lift boxes,” and he was incapable of this increased exertion. Later, in September, 1924, he started to work for the Ford Motor Company at Memphis, where he had a “light” job. He continued this work, again apparently with reasonable regularity, through 1925, followed it “not much” in 1926, and “very little” in 1927. He started on “heavy work” in 1928, but this he was not able to continue. The most that this work-record shows, it seems to me, is that during all of this period the appellant was unable to do work requiring a high degree of physical exertion, but with equal certainty, I think, it shows that he was able to do, and did do, over substantial periods of time, with reasonable regularity and without danger or injury to himself, and for the compensation usually paid for such sendees, various types of “light work.”
All this, I think, demonstrates that although his ease might have been prospectively classified as one of total permanent disability in 1919, and although he may then have had within his system the seeds of his present admitted total and permanent disability, if that disability which may probably be cured by an operation may ever be said to be permanent without attempting such cure, a classification of permanent total disability as of 1919 would have been erroneous, an error doubtless due to our inability to foresee coming events, but one whieh would have been none the less now obvious. It therefore seems to me that the appellant has wholly failed to show the happening of that event against whieh he was insured. The evidence falls far short, I think, of showing the necessary “substantial continuity” of total disability from the time of policy lapse to the time of trial, or that such work as was done was at the expense of injury or danger to the insured, and leaves the decision of this critical question to mere surmise or conjecture of the jury. Compare Atchison, T. & S. F. Ry. Co. v. Saxon, 284 U. S. 458, 52 S. Ct. 229, 76 L. Ed. 397.